                              Case 2:16-cv-01335-RFB-VCF Document 98 Filed 05/18/20 Page 1 of 2


                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       3
                             CARA XIDIS, ESQ.
                       4     Nevada Bar No. 11743
                             GANZ & HAUF
                       5     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       6     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       7
                             Attorneys for Plaintiffs
                       8
                                                                             -o0o-
                       9
                                                          UNITED STATES DISTRICT COURT
                     10

                     11                                           DISTRICT OF NEVADA

                     12      DONALD NICHOLSON,
                                                                                     CASE NO.: 2:16-cv-01335-RFB-VCF
                     13                            Plaintiff,
                     14      vs.
                     15
                             DISPACK PROJECTS NV d/b/a DOLIUM, a
                     16      Belgian company; QUADRANT CMS N.V., a                       STIPULATION AND ORDER TO
                             Belgian company;    SHELTON BROTHERS                          EXTEND DEADLINE FOR
                     17      INC.,     a     Massachusetts   corporation;                 PLAINTIFF’S RESPONSE TO
                             ADVANTAGE TRANSPORATION, INC., a                             DEFENDANT’S MOTION FOR
                     18      Utah corporation; ROE DISTRIBUTORS I-V;                        SUMMARY JUDGMENT
                     19      ROE      MANUFACTURERS        I-V;     ROE
                             TRANSPORTERS I-V; DOES I through X; and                              (2ND REQUEST)
                     20      ROE CORPORATIONS I through X, inclusive.

                     21                            Defendants.
                     22
                                     IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     23
                             counsel of record, that the deadline for Plaintiff to file his response to Defendant, Shelton Brothers,
                     24
                             Inc.’s Motion for Summary Judgment (ECF No.: 63) be extended from May 19, 2020 to May 26,
                     25

                     26      2020.

                     27      …

                     28      …

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 1 of 2
       Fax: (702) 598-3626
                              Case 2:16-cv-01335-RFB-VCF Document 98 Filed 05/18/20 Page 2 of 2


                       1            This extension is being requested in good faith and not for the purpose of delay. As a result

                       2     of COVID-19 restrictions, additional time is need to compile exhibits and obtain supporting
                       3
                             affidavits to accompany Plaintiff’s response.
                       4
                                    Due to the two extensions requested for the opposition, the parties have agreed to a one week
                       5
                             extension for the date of reply, extending the deadline from June 2, 2020 to June 9, 2020.
                       6

                       7
                             Dated this 15th day of May, 2020.                Dated this 15th day of May, 2020.
                       8
                             GANZ & HAUF                                      MURCHISON & CUMMING LLP
                       9
                             /s/ Marjorie Hauf                                /s/ Michael Nunez
                     10

                     11      Marjorie Hauf, Esq.                              Michael Nunez, Esq.
                             Nevada Bar No. 8111                              Nevada Bar No. 10703
                     12      8950 W. Tropicana Ave, Suite 1                   350 S. Rampart Blvd, Suite 320
                             Las Vegas, Nevada 89147                          Las Vegas, NV 89145
                     13      Attorneys for Plaintiff,                         Attorneys for Defendant,
                             Don Nicholson                                    Shelton Brothers Inc.
                     14

                     15

                     16             IT IS SO ORDERED.

                     17            Dated this ___ day of _____________, 2020.
                                  ________________________________
                     18           RICHARD F. BOULWARE, II
                                  UNITED STATES DISTRICT JUDGE __________________________________
                     19
                                   DATED this 18th day of May, 2020.                UNITED STATES DISTRICT JUDGE
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 2 of 2
       Fax: (702) 598-3626
